PELLEGRINI, Judge,
concurring and dissenting.
I respectfully dissent from the majority’s denial of the Board’s motion to quash and their allowance of the appeal of the 23 Claimants to proceed before this court as a single appeal. Though I agree that the Board’s motion to quash should not have been granted, I would not allow the appeal to proceed as a single appeal.
Before us is a single petition for review filed on behalf of 23 separate Claimants from 23 separate orders of the Unemployment Compensation Board of Review (Board). Though the issues raised by each Claimant are essentially identical, as are the findings of fact found by the Referee, upon the Claimants’ appeals to the Board, the Board issued 23 separate orders. Without bringing a formal motion for consolidation before this *336court,1 Claimants filed a single petition for review from the 23 separate orders of the Board, alleging that the Board committed errors of law, and that its denial of Claimants’ unemployment compensation benefits was not supported by substantial evidence.
The majority follows the rationale of Croft v. Unemployment Compensation Board of Review, 662 A.2d 24 (Pa.Cmwlth.1995). In that case, this court permitted the nine claimants’ single appeal from multiple orders to proceed, while warning that such practice is highly disapproved, and that, in the future, single appeals from multiple orders should be quashed “unless otherwise dictated by compelling circumstances.” Likewise, the majority here finds the circumstances similarly compelling, i.e., the expiration of the statutory appeal period and the identity of issues and facts of each case, along with the fact that the Referees had consolidated the 23 Claimants below into two groups, designating a representative Claimant for each, the majority determined that compelling circumstances do exist and refused to quash Claimants’ single appeal.
For the same reasons that I dissented in Croft, I dissent here. Just as in Croft, the majority reiterates the rule that a single appeal cannot be taken from multiple orders, warns that such rule is to be followed, but then conversely permits a single appeal from multiple orders to be taken, is internally inconsistent and does nothing to discourage the practice. As I pointed out in Croft, a single appeal from multiple orders is not authorized by the Pennsylvania Rules of Appellate Procedure. To the contrary, the concept of a separate appeal from a separate order is at the core of the Pennsylvania Rules of Appellate Procedure, as the entry of an order determines how, when and who can appeal.2
Even though their appeals were improper, Rule 1511 of the Pennsylvania Rules of Appellate Procedure3 gives us the discretion to preserve the filing date and require the Claimants to take the appropriate measures to perfect their appeals. Rather than allow the Claimants to proceed on their single appeal and reach the merits of their cases, I would enter an order giving Claimants 30 days to file separate appeals or their appeals would be dismissed. By issuing such an order, Claimants are not denied the opportunity to litigate their appeals on the merits, but are forced into compliance with the rule that a single appeal must be taken from each separate order.

. Though the Claimants, prior to their appeal to this court, made no formal motion to consolidate, a Referee considered 19 of Claimants’ claims at one time, designating one Claimant as representative Claimant, and a Referee considered 4 of Claimants’ claims at another time, again designating one Claimant as representative Claimant.


. For example: Pa.R.A.P. 301 provides, "[n]o order shall be appealable until it has been entered upon the appropriate docket in the lower court.” Subsection (b) goes on to provide "every order shall be set forth in a separate docket”; Pa.R.A.P. 341 provides, "an appeal may be taken as of right from any final order of an administrative agency”; Pa.R.A.P. 501 provides, "any party who is aggrieved by an appealable order, may appeal therefrom”; Pa.R.A.P. 903 provides that "the notice of appeal ... shall be filed within 30 days of the entry of the order from which the appeal is taken.” Because this is an appeal from an administrative agency, the matter is governed by the confusing Chapter 15 which governs both appeals to this court as well as actions to our original jurisdiction. Pa.R.A.P provides that the "petition for review of a quasi judicial order ... shall be filed with the prothonotaiy of the appellate court ...”


.Pa.R.A.P. § 1511 provides:
Review under this chapter shall be obtained by filing a petition for review with the protho-notary of the appellate court within the time allowed by Rule 1512 (time for petitioning for review). Failure of a petitioner for review to take any step other than the timely filing of a petition for review does not affect the validity of the review proceeding, but is grounds only for such action as the appellate court deems appropriate, which may include dismissal of the review proceeding.